949 F.2d 1058
In re PARKWAY CALABASAS, LTD., Debtor.SIERRA PACIFIC CONSTRUCTORS, INC., Appellant,v.David A. GILL, Trustee, Appellee.
No. 91-55023.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Dec. 3, 1991.Decided Dec. 20, 1991.

Michael Schwartz, Agoura Hills, Cal., for appellant.
David R. Weinstein, Danning, Gill, Gould, Diamond & Spector, Los Angeles, Cal., for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  Jones, Meyers, and Volinn, Bankruptcy Judges, Presiding.
Before PREGERSON, CANBY and RYMER, Circuit Judges.


1
The judgment of the Bankruptcy Appellate Panel, reversing the bankruptcy court and remanding the case to the bankruptcy court for an evidentiary hearing, is reversed.   We remand the case to the Bankruptcy Appellate Panel with instructions to affirm the bankruptcy court for the reasons stated in its opinion (reported as Gill v. Sierra Pacific Constr., Inc.  (In re Parkway Calabasas), 89 B.R. 832 (Bankr.C.D.Cal.1988)).


2
REVERSED AND REMANDED.